Citation Nr: 0510878	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  01-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had active military service from December 1969 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, that denied the veteran's claim 
that new and material evidence had been presented to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed, and in December 2002, 
the Board reopened the claim and remanded it for additional 
development.  


FINDING OF FACT

The veteran does not have PTSD that is related to his 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3. 159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's decision, the statement of the case 
(SOC), and a supplemental statement of the case (SSOC), that 
the evidence did not show that the criteria for service 
connection for the claimed condition had been met.  In 
addition, the July 2004 SSOC contained the full text of 
38 C.F.R. § 3.159.  In a letter, dated in April 2004 
(hereinafter "VCAA letter"), the appellant was requested to 
identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  He was 
further notified that he could submit this evidence on his 
own.  The Board concludes that the discussions in the RO's 
VCAA letter, the RO's decision, the SOC and the SSOC, 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Id.

Regarding the content of the RO's VCAA letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

The contents of the RO's VCAA letter shows that VA has fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The Board also notes that the RO's VCAA letter was sent to 
the appellant after the RO's decision that is the basis for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

Here, the VCAA letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the VCAA letter was sent, the case was 
readjudicated and in July 2004, a Supplemental Statement of 
the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records, to include 
Social Security Administration records.  The veteran has been 
afforded a VA examination and a medical opinion has been 
obtained on the basis of a review of the evidence in the 
claims file.  Accordingly, a remand for further development 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran asserts that he has PTSD as a result of 
pariticipation in combat while in Vietnam, to include 
witnessing people wounded and killed, and being shot at, 
shelled, and mortared as a member of a river patrol boat, and 
as an adviser with the Korean Marines.  In light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, the issues of 
whether the veteran participated in combat, and whether 
verified stressors exist, are "downstream" issues which 
will not be further discussed.  See Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 
and 1131, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).

In May 2000, the veteran filed his claim for PTSD.  In 
October 2000, the RO denied the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2004).

The veteran's service medical records include a separation 
examination report, dated in April 1971, which shows that his 
psychiatric condition was clinically evaluated as normal.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The post-
service medical evidence includes a VA and non-VA medical 
reports, dated between 1987 and 2004.  This evidence includes 
a March 2004 VA PTSD report which shows that a VA employee, 
William Siegel, Ph.D., determined that the veteran does not 
have PTSD.  The Board considers Dr. Siegel's March 2004 
report highly probative evidence showing that the veteran 
does not have PTSD.  This report is the only competent 
opinion of record which was based on a review of the 
veteran's C-file, and it is accompanied by a rationalized 
explanation.  The Board further points out that Dr. Siegel's 
conclusion is consistent with a February 2001 VA "mental 
status examination" report, and its accompanying addendum.  
These reports show that the Axis I diagnoses were 
malingering, and "somatization disorder not supported by 
physiologic pathology."  The reports show that the examiners 
specifically stated that the veteran did not meet the 
criteria for PTSD.  These reports are supported by findings 
in which the examiners noted inter alia that the veteran had 
given contradictory answers, that he became defensive when 
confronted, that he had an upcoming court date for second-
degree murder charges, and that he stated that, "he plans to 
go to Washington soon to request larger disability payments, 
which have been denied him."  The Board further points out 
that as the aforementioned reports are the most recent of 
record, they are considered more probative of the veteran's 
current condition than the older medical evidence discussed 
below.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Finally, to the extent that the Board has determined 
that the veteran does not have PTSD, the Board notes that its 
decision is consistent with the following evidence: reports 
from Lauren K. Welch, M.D., dated in May and November of 
1987, contain diagnoses of an anxiety reaction; a January 
1994 VA psychiatric examination report contains a diagnosis 
of dysthymic disorder, mild.  

In reaching this decision, the Board has considered the 
diagnoses of PTSD, as contained in a March 1989 VA PTSD 
examination report, and a statement from Lore Tsui, M.D., 
dated in May 2000.  However, neither of these reports appear 
to have been based on a review of the veteran's claims file, 
or any other detailed and reliable medical history.  In 
addition, Dr. Tsui's report is not supported by citation to 
any clinical findings.  Finally, both the VA report and Dr. 
Tsui's report show that the veteran's PTSD diagnosis was 
accompanied by a number of other Axis I diagnoses.  
Specifically, the VA examination report contains Axis I 
diagnoses of adjustment disorder with mixed mood, alcohol 
abuse, and polysubstance abuse (in remission).  Dr. Tsui's 
report notes diagnoses of anxiety disorder NOS (not otherwise 
specified) and attention deficit hyperactivity disorder.  
Neither report contains a rationale or explanation for these 
multiple Axis I diagnoses.
 
Based on  the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, and that the claim must be denied.

The Board has considered the written testimony of the 
veteran.  The Board points out that a lay person is competent 
to testify only as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); a layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection must 
be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


